USDC IN/ND case 1:21-cv-00238-DRL-SLC document 31-21 filed 07/12/21 page 1 of 16
                                                            Page 1                                                         Page 2
                      UNITED STATES DISTRICT COURT                       1               APPEARANCES
                      NORTHERN DISTRICT OF INDIANA                            All Parties Appearing Via Zoom Videoconference
                       FORT WAYNE DIVISION                               2
                                                                         3   ON BEHALF OF THE PLAINTIFFS:
            RYAN KLAASSEN, JAIME CARINI, )                               4     THE BOPP LAW FIRM
            D.J.B., by and through his )                                       1 South 6th Street
            next friend and father,     )
                                                                         5     Terre Haute, Indiana 47807
            DANIEL G. BAUMGARTNER,                 )
            ASHLEE MORRIS, SETH CROWDER, )                                     812-232-2434
            MACEY POLICKA, MARGARET ROTH, )                              6     BY: MELENA S. SIEBERT, ESQ.
            and NATALIE SPERAZZA,               )                                 msiebert@bopplaw.com
                                 )                                       7
                      Plaintiffs, )                                      8
                                 ) CASE NO.                              9
                -vs-               ) 1:21-cv-00238                      10   ON BEHALF OF THE DEFENDANT:
                                 )                                      11     FAEGRE DRINKER BIDDLE & REATH LLP
            THE TRUSTEES OF INDIANA               )
                                                                               300 North Meridian Street, Suite 2500
            UNIVERSITY,                   )
                                                                        12     Indianapolis, Indiana 46204
                                 )
                      Defendant.      )                                        317-237-0300
                                                                        13     BY: ANNE K. RICCHIUTO, ESQ.
                      DEPOSITION OF RYAN KLAASSEN                                 anne.ricchiuto@faegredrinker.com
                         July 1, 2021                                   14
                                                                        15
               Remote oral deposition of RYAN KLAASSEN,                 16   ALSO PRESENT:
            commencing at 6:29 p.m., on the above date, before          17     JOHN KLAASSEN
            CORINNE T. MARUT, C.S.R. No. 84-1968, Registered            18
            Professional Reporter, Certified Realtime Reporter
                                                                        19
            and Notary Public.
                                                                        20   REPORTED BY: CORINNE T. MARUT, C.S.R. No. 84-1968
                                                                        21
                     GOLKOW LITIGATION SERVICES                         22
                   877.370.3377 ph / 917.591.5672 fax                   23
                         deps@golkow.com                                24


                                                            Page 3                                                         Page 4
       1                    INDEX                                        1       THE REPORTER: All parties to this deposition
       2   RYAN KLAASSEN                        EXAMINATION              2    are appearing remotely and have agreed to the
       3     BY MS. RICCHIUTO.............. 4                            3    witness being sworn in remotely.
             BY MS. SIEBERT................ 44
                                                                         4           Due to the nature of remote reporting,
       4     BY MS. RICCHIUTO.............. 53
                                                                         5    please pause briefly before speaking to ensure all
       5
                                                                         6    parties are heard completely.
       6
                                                                         7           Counsel will be noted on the
       7               EXHIBITS
       8   KLAASSEN DEPOSITION EXHIBIT                  MARKED FOR ID
                                                                         8    stenographic record.
       9   No. 1     Signed Verification          14                     9           Counsel, do you so stipulate to the
      10   No. 2     Verified Complaint for        35                   10    remote swearing in of the witness?
                   Declaratory and Injunctive                           11       MS. SIEBERT: Plaintiffs' counsel does, yes.
      11           Relief                                               12       MS. RICCHIUTO: IU does.
      12                                                                13              (WHEREUPON, the witness was duly
      13                                                                14               sworn.)
      14                                                                15                 RYAN KLAASSEN,
      15                                                                16    called as a witness herein, having been first duly
      16
                                                                        17    sworn, was examined and testified as follows:
      17
                                                                        18                 EXAMINATION
      18
                                                                        19    BY MS. RICCHIUTO:
      19
      20
                                                                        20       Q. Hi, Ryan. My name is Anne Ricchiuto. I
      21
                                                                        21    am an attorney representing IU in this lawsuit.
      22                                                                22    Before we begin I just have a couple of more
      23                                                                23    reminders.
      24                                                                24           If any of us have technical issues while


                                                                                                 1 (Pages 1 to 4)
USDC IN/ND case 1:21-cv-00238-DRL-SLC document 31-21 filed 07/12/21 page 2 of 16
                                                    Page 5                                                    Page 6
       1   we're doing this in this interesting way today, can    1           I'm going to expect that you're not, you
       2   we make a deal that we'll all, you know, try to get    2   know, texting or instant messaging or doing
       3   back together as quickly as we can and get our         3   anything that I am not aware of other than talking
       4   setups fixed and make sure that we can all hear one    4   to me and participating in the deposition.
       5   another. We want everybody to be able to hear and      5           Does that work for you?
       6   see everything. So, if you have a problem, you let     6       A. Yes, it does.
       7   us know and we'll do the same.                         7       Q. Okay. Have you ever had your deposition
       8           Does that work for you?                        8   taken before?
       9       A. Yes, that works.                                9       A. I have not.
      10       Q. How old are you, Ryan?                         10       Q. Okay. I'll briefly go over the process.
      11       A. I am 19 years old.                             11   This is my opportunity to just ask some questions
      12       Q. Okay. And who is that that you have            12   and get a little bit better understanding of your
      13   sitting with you?                                     13   position in this case.
      14       A. This is my father.                             14           So, I know that it's a little bit
      15       Q. What's his name?                               15   confusing because your dad is with you, but my
      16       A. John Klaassen.                                 16   questions are for you and I'm interested in your --
      17       Q. Okay. So, it's a little bit unusual for        17   your specific answers to the questions.
      18   you to have someone with you during your              18           Do you have any notes or documents with
      19   deposition. We've agreed that that's acceptable       19   you?
      20   under the circumstances.                              20       A. I do not.
      21           The only thing I want to ask you is that      21       Q. Okay. If at any point I ask you a
      22   if you feel like for some reason you want to talk     22   question that you don't understand, which believe
      23   to your lawyer or your dad, I need you to tell me     23   me will happen, please let me know so that I can
      24   that.                                                 24   try to ask you a better question. If you answer a


                                                    Page 7                                                    Page 8
       1   question that I ask you, I'm going to assume that      1   question that's been asked unless she specifically
       2   you understood it.                                     2   tells you not to. Okay?
       3           Does that work for you?                        3       A. Okay.
       4       A. Yep.                                            4       Q. Good job with the nod and then the
       5       Q. And the other thing, for first-time             5   "Okay." You're a fast learner. It's odd to get
       6   deposition givers, is we have got our intrepid         6   used to, for sure.
       7   Court Reporter up here. At least for me she's on       7           Ryan, what did you do to prepare to be
       8   the top of the screen. She is typing down what we      8   deposed this evening?
       9   say.                                                   9       A. I took part in a meeting with my lawyer
      10           We have to make sure that we do a good        10   as well as I had my father help me prepare, like
      11   job of speaking to each other audibly so that she     11   come up with questions that might be asked of me so
      12   can get it down. So, nods and uh-huhs and things      12   I had them in mind.
      13   that we would all naturally do make her job really    13       Q. Did you come up with answers that you'd
      14   hard. I will remind you and you remind me, okay,      14   give if you got the questions that you thought you
      15   if we don't, if we are not speaking in a way that     15   might get?
      16   she will be able to take it down.                     16       A. I did form general ways to go with it
      17           Does that work for you too?                   17   because the questions won't be exact.
      18       A. It does.                                       18       Q. We'll see, right? Now I'm kind of
      19       Q. The last thing before we get started           19   curious. I kind of want you to tell me like "That
      20   that I want to make sure that you know is that your   20   was one we guessed."
      21   attorney from time to time may decide that she has    21       MS. SIEBERT: I feel like we need a buzzer.
      22   an objection to a question that I ask you. That's     22       MS. RICCHIUTO: Right. Like "That was one."
      23   perfectly fine. She is allowed to do that. When       23   BY MS. RICCHIUTO:
      24   she does that, generally you will still answer the    24       Q. And you know what I forgot to have you


                                                                                       2 (Pages 5 to 8)
USDC IN/ND case 1:21-cv-00238-DRL-SLC document 31-21 filed 07/12/21 page 3 of 16
                                                          Page 9                                               Page 10
       1   do is state your name for the record.                    1       A. I haven't been told when other people
       2      A. My name is Ryan Klaassen.                          2   are -- have been taking their depositions.
       3      Q. Klaassen, is that how you say it?                  3       Q. Have you seen a transcript or a list of
       4      A. Yep, Klaassen.                                     4   questions that I've asked to other Plaintiffs?
       5      Q. I'm so impressed by double vowels. I               5       A. I have not.
       6   was like I can't wait to see how you say it.             6       Q. Tell me about the lawsuit that we're
       7          Okay. Tell me -- so, other than the               7   going to talk about this evening.
       8   meeting with your lawyers, was that a Zoom meeting?      8       A. Well, the lawsuit that's been formed has
       9      A. It was on the --                                   9   multiple Plaintiffs. I am the lead Plaintiff. And
      10      Q. Some kind of electronic?                          10   it is basically describing how the religious
      11      A. Yes.                                              11   exemption and how the extra requirements for
      12      Q. Blue Jean?                                        12   exemptions as well as some medical exemptions and
      13      A. Blue Jean, yes. That's what it was.               13   generally the policy that IU has enacted right now
      14      Q. Jim likes Blue Jean. I do know that.              14   is -- should not be continued and is illegal.
      15          So, other than that electronic meeting           15               (Clarification requested by the
      16   you had with your lawyers, were there other             16                reporter.)
      17   Plaintiffs present at that meeting?                     17       THE WITNESS: Illegal.
      18      A. There were.                                       18   BY MS. RICCHIUTO:
      19      Q. Have you ever talked to or met any of             19       Q. Okay. Anything else you want to tell me
      20   the other Plaintiffs outside of that meeting or any     20   about the lawsuit that we're going to talk about
      21   other meeting with your lawyers?                        21   tonight?
      22      A. I have not.                                       22       A. Not particularly. I think I hit the
      23      Q. Tell me, do you know that other people            23   gist of it.
      24   have been deposed in this case?                         24       Q. How did you come to be a Plaintiff?


                                                      Page 11                                                  Page 12
       1       A. Well, my -- I had -- I've never really            1   know?
       2   interacted with lawyers before or anything like          2       A. I am not sure.
       3   that. So, initially it was my -- my dad who              3       Q. When you mentioned that your dad brought
       4   brought it to Jim, and him and Jim kind of started       4   the issue to Jim, I think you said, is Jim somebody
       5   talking with me as well and we -- initially it was       5   that your family knows?
       6   my dad's idea because I'm still kind of becoming an      6       A. Not personally, but we have heard about
       7   adult and I don't think, hey, I'm going to sue           7   him from other cases he has done.
       8   somebody.                                                8       Q. How have you heard about him?
       9          But this is my case and our case with             9       A. I guess other cases he's done. He's
      10   the other Plaintiffs as well, and that's kind of        10   worked with other people. Cases have gone to the
      11   how it came to be and -- yep.                           11   Supreme Court. Just generally heard about them,
      12       Q. So, when your dad brought the idea to            12   read about them, some fairly large rulings.
      13   you, was it something that you were immediately         13       Q. Can you give me any examples of a large
      14   interested in doing, suing IU?                          14   ruling?
      15       A. Yeah, it was. It's not something I               15       A. Nothing comes to mind at the moment.
      16   would like to have to do, but I feel it is              16       Q. How long ago was it that your dad
      17   necessary in this circumstance.                         17   contacted Jim about this case?
      18       Q. Is there any significance to you                 18       A. I don't know specifically.
      19   being -- you mentioned you're the lead Plaintiff.       19       Q. Have you heard of an organization called
      20   Is there anything special or significant about          20   IU Families for Choice, Not Mandates?
      21   that?                                                   21       A. I have never heard of that.
      22       A. Jim hasn't told me anything about being          22       Q. Have you ever been involved in any other
      23   of any specific importance or anything.                 23   litigation? I think you said no, right?
      24       Q. Were you the first one signed up, do you         24       A. Correct.


                                                                                       3 (Pages 9 to 12)
USDC IN/ND case 1:21-cv-00238-DRL-SLC document 31-21 filed 07/12/21 page 4 of 16
                                                  Page 13                                                    Page 14
       1      Q. Did you review the Complaint in this             1             (WHEREUPON, discussion was had off
       2   case? That's the name for the document that sort       2              the record.)
       3   of starts the lawsuit.                                 3      MS. RICCHIUTO: Back on the record.
       4      A. I have reviewed that, yes.                       4   BY MS. RICCHIUTO:
       5      Q. How many times have you reviewed it?             5      Q. Okay. So, Ryan, you have the exhibit
       6      A. I went over it I think only once.                6   sharing platform pulled up in front of you, right?
       7      Q. Was that before or after it was filed?           7      A. I do.
       8      A. It was after it was filed.                       8      Q. And do you see an Exhibit 1 there in the
       9      Q. Did you look at the exhibits to it?              9   folder?
      10   Have you reviewed all the exhibits?                   10      A. I have it pulled up already.
      11      A. I did briefly look at them.                     11             (WHEREUPON, Klaassen Deposition
      12      Q. When was that?                                  12              Exhibit No. 1 was marked for
      13      A. Probably -- I don't remember                    13              identification: Signed
      14   specifically.                                         14              Verification.)
      15      Q. Do you remember signing a document for          15   BY MS. RICCHIUTO:
      16   the lawyers to file with the lawsuit?                 16      Q. Okay. So, that's a document that says
      17      A. Not in my specific memory at this time.         17   "Verification" on the top. Have you seen that
      18      Q. Okay. Do you have access to the                 18   document before?
      19   software that Melena would have sent you a link to?   19      A. I have, and I do recognize that
      20      A. I do. I don't think I got that, though.         20   signature. That's definitely mine.
      21   What was it called?                                   21      Q. Okay. So, you -- you wrote your name
      22      MS. RICCHIUTO: We are going to go off the          22   there on the top and then signed your name there at
      23   record for a minute so we can get him set up.         23   the bottom?
      24      MS. SIEBERT: Sure.                                 24      A. Correct, I did.


                                                  Page 15                                                    Page 16
       1       Q. What does that document mean? Why did           1       Q. Which campus do you go to I should say?
       2   your lawyers have you sign that?                       2       A. Bloomington.
       3       A. I was -- I had to sign it because I had         3       Q. Are you planning to live on campus again
       4   to verify that I have to tell the truth when I am      4   this fall?
       5   called to testify.                                     5       A. I'm not.
       6          I have to obviously tell them I am a            6       Q. Where are you going to live?
       7   resident of Indiana and -- and I have to verify        7       A. I am planning to live off campus near
       8   that there are penalties -- that I understand that     8   Bloomington.
       9   there are penalties if I lie under oath.               9       Q. In a different city?
      10       Q. Okay. It looks like it's dated June the        10       A. Off-campus apartments.
      11   16th. I will just tell you that the lawsuit was       11       Q. Okay. So, in -- in Bloomington the
      12   filed on June 21. And you told me that you            12   city, but off of the IU campus?
      13   reviewed the lawsuit after it was filed, right?       13       A. Yes.
      14       A. I did.                                         14       Q. Are you going to be living with friends?
      15       Q. So, you signed this document at a time         15       A. I am, yeah.
      16   when you had not yet reviewed the lawsuit. Is that    16       Q. Okay. Have you signed a lease for that?
      17   correct?                                              17       A. I have.
      18       A. That is correct.                               18       Q. Are you registered for classes for the
      19       Q. You are -- am I -- do I have this right,       19   fall?
      20   are you an incoming sophomore, Ryan?                  20       A. I am, yes.
      21       A. That is correct. I am an incoming              21       Q. What do you study? What kind of classes
      22   sophomore.                                            22   do you take?
      23       Q. Did you live on campus last year?              23       A. I am -- I am studying for a degree in
      24       A. I did.                                         24   biochemistry.


                                                                                   4 (Pages 13 to 16)
USDC IN/ND case 1:21-cv-00238-DRL-SLC document 31-21 filed 07/12/21 page 5 of 16
                                                  Page 17                                                       Page 18
       1      Q. That is way over my head. So, good for           1   that take the vaccine. Is that what you mean?
       2   you.                                                   2      A. That is correct. The possible effects
       3          Does that mean you're kind of a science         3   that we do not yet know.
       4   guy? Are you into science?                             4      Q. Okay. So, is there any circumstance
       5      A. Very much so.                                    5   where you would get a COVID vaccine sooner than a
       6      Q. What do you like about science?                  6   few years from now?
       7      A. I've always really been into math, but           7      A. It is within a realm of possibility.
       8   not as much -- I've never -- okay. I never really      8      Q. What would need to happen for that to
       9   liked English class as a child, so I kind of went      9   take place?
      10   towards the more math, science way. And that's        10      A. Well, I said it is within a realm of
      11   just how I ended up.                                  11   possibility. I don't know exactly what would need
      12      Q. Ryan, have you been vaccinated against          12   to happen. But there are a few things. It would
      13   COVID-19?                                             13   have to be affirmed to me, and I am not completely
      14      A. I have not.                                     14   sure within a few-year time span which can or could
      15      Q. Do you have any plans to be vaccinated          15   confirm or affirm those to me.
      16   against COVID-19?                                     16      Q. Affirm what to you?
      17      A. Not at this time.                               17      A. That it is completely safe and the risks
      18      Q. Have you ever considered it?                    18   of the vaccine are well below the risks that I
      19      A. I have considered it a great deal.              19   would -- that would come to me if I encountered the
      20      Q. What would change your mind and cause           20   virus.
      21   you to get the vaccine?                               21      Q. Do you have an understanding right now
      22      A. A few more years of evidence as to the          22   as to how you perceive those two risks compared to
      23   effects of it.                                        23   one another?
      24      Q. The effects of the vaccine on the people        24      A. I do have a relative understanding.


                                                  Page 19                                                       Page 20
       1      Q. Can you tell me about that?                      1   who have doubt or insecurity about whether the
       2      A. Right now for college-age people such as         2   vaccine is safe?
       3   myself or generally college-age people like myself,    3      A. I do.
       4   people in the same group as me -- I know not all       4      Q. Okay. Who are those people?
       5   people who go to college are my age.                   5      A. I am not sure it would be right for me
       6           But generally in my age group there is         6   to name them.
       7   very, very minimal risk to the virus itself to         7      Q. Are they physicians that you know?
       8   those who are healthy, from what I understand.         8      A. They are.
       9           And for the COVID-19 vaccine or vaccines       9      Q. And they have -- have they ever told you
      10   that are currently out right now, there seems to be   10   anything about whether the COVID vaccine is safe?
      11   some doubt and insecurity about whether it is         11      A. They have never told me.
      12   perfectly safe for the human body to intake.          12      Q. Have you ever had -- how many people are
      13      Q. Okay. I want to ask you some follow-ups         13   we talking about here?
      14   on that answer.                                       14      A. One specifically that I know of and
      15           Who has doubt and insecurity about            15   others that I have heard about.
      16   whether it's safe?                                    16      Q. How have you heard about the others?
      17      MS. SIEBERT: Objection; speculation. Go            17      A. I've heard about them online, sometimes
      18   ahead and answer, though, Ryan.                       18   through the news media, through social media,
      19   BY THE WITNESS:                                       19   mostly.
      20      A. Of whom I know, many of my -- some of my        20      Q. So, there's just one -- do I understand
      21   co-workers, friends as well as people I may know      21   you correctly there is just one physician that
      22   that reside in other places.                          22   you've talked to that's told you that there is
      23   BY MS. RICCHIUTO:                                     23   doubt and insecurity about whether the vaccine is
      24      Q. Do you know any medical professionals           24   safe?


                                                                                     5 (Pages 17 to 20)
USDC IN/ND case 1:21-cv-00238-DRL-SLC document 31-21 filed 07/12/21 page 6 of 16
                                                           Page 21                                                  Page 22
       1      A. I have not talked to them personally.                1           Bless you.
       2      Q. Okay. I'm sorry. I thought you said                  2      Q. Thank you. I got the audio off in time
       3   you knew somebody who --                                   3   so I didn't blow everyone ears off.
       4      A. I knew of somebody.                                  4           So, those CDC numbers, Ryan, those are
       5      Q. Okay.                                                5   numbers that reflect what?
       6      A. If I didn't make that clear, I                       6      A. I can't remember specifically at this
       7   apologize.                                                 7   time.
       8      Q. No, no. I might have misunderstood. I                8      Q. Are they numbers about people in your
       9   might have misunderstood, Ryan. That's fine.               9   age group that have died from COVID?
      10          Is the medical professional that you're            10      A. I can't recall specifically.
      11   thinking about, is he somebody that's involved in         11      Q. Are they numbers about people who in
      12   the litigation?                                           12   your age group who have gotten -- have been
      13      A. They are not.                                       13   hospitalized as a result of COVID?
      14      Q. Good job. It could be a woman. You got              14      A. As I said, I cannot recall specifically.
      15   me on that.                                               15      Q. Well, I get to try to see if I can jog
      16          Okay. So, you also said that                       16   your memory. So, you got to bear with me, Ryan.
      17   college-age people are at very minimal risk from          17           Are they numbers about people in your
      18   getting sick from the virus. Where does that              18   age group who have been infected with COVID?
      19   understanding come from, Ryan?                            19      A. The possibility that it is one of those
      20      A. It comes from -- my understanding of                20   questions or one of those is medium to high.
      21   that -- of people in my age group, which I                21      Q. Do you know where you saw these numbers?
      22   clarified earlier, are at minimal risk to the             22      A. I have seen them in a variety of
      23   virus. It comes from CDC-recorded numbers, which I        23   locations. I saw them on the CDC website as well
      24   believe are in the lawsuit and are an exhibit.            24   as in the lawsuit.


                                                           Page 23                                                  Page 24
       1              (Clarification requested by the                 1   opinions on what has been going on and the dangers,
       2               reporter.)                                     2   safeties, things that we can do to combat the
       3       THE WITNESS: The lawsuit.                              3   virus. There has just been a lot of dissenting
       4   BY MS. RICCHIUTO:                                          4   opinion on all of that.
       5       Q. Have you done your own research about               5      Q. Are you aware of, if you spent some time
       6   the risks to people in your age group from                 6   on the CDC website, are you aware of what CDC
       7   contracting COVID?                                         7   guidance is about vaccination for your age group?
       8       A. I have.                                             8      A. I have not been on the website that
       9       Q. Tell me about that research.                        9   recently to completely understand what the
      10       A. Well, it was back probably when I -- not           10   recommendation is.
      11   probably. Definitely when I was -- it was                 11      Q. Do you know what CDC's conclusions are
      12   definitely during second semester of the 2020-2021        12   about the risks to people in your age group from
      13   school year. So, just this past winter-spring,            13   getting the virus?
      14   somewhere in there.                                       14      A. From my understanding, it is very
      15           I -- it was all online research that I            15   minimal.
      16   did. I've been through a few research papers as           16      Q. Do you know anything about the CDC's
      17   well as the CDC website just searching all over           17   conclusion about whether the vaccine is safe for
      18   there for information, stuff that I could find and        18   people in your age group?
      19   calculate in my head.                                     19      A. I don't know specifically.
      20           I can't remember anything specific that           20      Q. I think you said that you have
      21   I did because it was so long ago.                         21   co-workers. Where do you work, Ryan?
      22       Q. What made you decide to do that                    22      A. I work for the Town of Shipshewana.
      23   research?                                                 23      Q. What do you do there?
      24       A. Well, there are a lot of different                 24      A. I work in the Streets Department as an


                                                                                         6 (Pages 21 to 24)
USDC IN/ND case 1:21-cv-00238-DRL-SLC document 31-21 filed 07/12/21 page 7 of 16
                                                 Page 25                                                  Page 26
       1   intern.                                               1      Q. Do you happen to know if Shipshewana
       2      Q. Is that a summer position?                      2   ever required masking at any time since March of
       3      A. It is.                                          3   2020?
       4      Q. Did you -- have you had any other jobs          4      A. At one point they did, yes.
       5   before that?                                          5      Q. Let's talk a little bit about your
       6      A. I briefly worked at a local grocery             6   personal experience with masks.
       7   store.                                                7           You were -- you started your freshman
       8      Q. When was that?                                  8   year, if I have this right, sort of five or so
       9      A. It was July and part of August while I          9   months into the pandemic. Does that sound right?
      10   was in high school after my sophomore year, but I    10      A. I did start some months after the
      11   don't remember what year that was.                   11   pandemic started, that is correct.
      12      Q. Before the pandemic it sounds like?            12      Q. August of '20, is that when you started
      13      A. Yes, yes.                                      13   college?
      14      Q. Okay. When you go to work at the -- for        14      A. Yes.
      15   the Town of Shipshewana, are you going into an       15      Q. And did you live in campus housing last
      16   office building or do you have outdoor duties?       16   school year?
      17      A. Well, since I work in the Streets, I           17      A. I started out as a freshman in campus --
      18   work outside most of the time.                       18   on campus housing, yes.
      19      Q. Okay. Are you required ever to wear a          19      Q. Did you live in it for the whole school
      20   mask in connection with that job?                    20   year?
      21      A. I am not.                                      21      A. I did.
      22      Q. Do you know -- do you live in                  22      Q. What dorm? Did you live in a dorm?
      23   Shipshewana?                                         23   Where did you live?
      24      A. I do not.                                      24      A. I lived in Forest Quadrangle.


                                                 Page 27                                                  Page 28
       1       Q. While you were at school between               1       A. My first COVID test was up here at home
       2   August of '20 and I guess recently, May of '21,       2   in preparation to go down to IU.
       3   were you required to wear a mask at IU?               3       Q. Okay. Have you -- and then were your
       4       A. I was, in most places.                         4   other COVID tests while you were at IU?
       5       Q. Where did you not have to wear a mask?         5       A. Yes.
       6       A. Outside while I was by myself and/or           6       Q. Were they required by IU?
       7   social distancing.                                    7       A. Yes.
       8       Q. Did you experience any harm from that          8       Q. Have you ever had a COVID test that was
       9   experience of wearing a mask at Bloomington last      9   not required by IU?
      10   school year?                                         10       A. I may have. I do not remember
      11       A. Not while everyone else was wearing one,      11   specifically.
      12   no.                                                  12       Q. Let me see if we can help you.
      13       Q. Okay. What about testing, have you ever       13          Have you ever had a COVID test -- where
      14   been tested for COVID?                               14   is home? Where do you live, Ryan? Just what city?
      15       A. I have.                                       15   I'm not coming to your house.
      16       Q. How many times?                               16       A. Rome City.
      17       A. I don't think I can estimate that right       17       Q. Okay. So, have you ever had a COVID
      18   at this moment.                                      18   test when you were in Rome City?
      19       Q. Is that because the number is high?           19       A. While I was living here, yes.
      20       A. It -- it is because it has been               20       Q. Was that the test that you needed to go
      21   happening since during the pandemic, and that is a   21   down to IU or something else?
      22   while ago.                                           22       A. That was the test I needed to take to go
      23       Q. Do you remember the reason when you ever      23   down to IU.
      24   had a first COVID test?                              24       Q. Have you ever felt sick, thought you


                                                                                  7 (Pages 25 to 28)
USDC IN/ND case 1:21-cv-00238-DRL-SLC document 31-21 filed 07/12/21 page 8 of 16
                                                          Page 29                                              Page 30
       1   might have had COVID, and gotten a COVID test?            1      Q. So, it sounds like at that time, maybe
       2      A. No.                                                 2   the rest of the people in your household tested
       3      Q. Have you ever had COVID?                            3   positive for COVID. You did not. Were you
       4      A. Not to my knowledge.                                4   residing with those three people at the time or
       5      Q. Have you ever had COVID symptoms?                   5   were you in Bloomington?
       6      A. There are a wide variety of symptoms                6      A. They were not all at the same time.
       7   that could be -- that could be portrayed as COVID         7      Q. Okay. So, at different times three
       8   symptoms. So, it is possible.                             8   people in your household have had positive COVID
       9      Q. Has there been a time since March of                9   tests. Do I have that right?
      10   2020 where you specifically suspected that you had       10       A. Yes.
      11   COVID?                                                   11       Q. Okay. Did any of those positive COVID
      12      A. No.                                                12   tests occur while you were living in the home with
      13      Q. Has anyone in your household had COVID             13   those other three people?
      14   since March of 2020?                                     14       A. Yes.
      15      A. Yes.                                               15      Q. And did you get tested at that time?
      16      Q. Did that person or persons get tested              16       A. I did not.
      17   for COVID at that time?                                  17      Q. Did you wear a mask in your home at that
      18      A. Yes.                                               18   time?
      19      Q. And those tests were positive?                     19       A. I did not.
      20      A. Yes.                                               20      Q. Did your family members who had been
      21      Q. How many members of your household?                21   diagnosed with COVID wear a mask in the home?
      22      A. Three.                                             22       A. I don't know because I was rarely ever
      23      Q. How many people live there total?                  23   home.
      24      A. Four.                                              24      Q. Because you were at Bloomington or


                                                          Page 31                                              Page 32
       1   because you're just a busy guy when you're in             1   your body, is that right?
       2   Rome City?                                                2       A. Correct.
       3      A. I am currently a very busy guy at the               3       Q. Did you experience any harm as a result
       4   moment.                                                   4   of those number of COVID tests that are too many to
       5      Q. At the different times that the people              5   count?
       6   in your household had COVID, positive COVID tests,        6       A. They're not too many to count I'm sure,
       7   did your family quarantine from others?                   7   but I don't remember when or where all of them were
       8      A. Yes.                                                8   or how many there were at this moment.
       9      Q. Does that mean that you stayed in your              9           And I blanked on your question. What
      10   house?                                                   10   was your question?
      11      A. I did stay in my house and they stayed             11       Q. No, you were correcting me on something
      12   in the house. Well, one of them had COVID while          12   else.
      13   they were not at home, and they did not return           13           My question was, have you experienced
      14   until they were done with it.                            14   any harm as a result of those COVID tests?
      15      Q. Okay. The tests that you had while you             15       A. Physical harm, no. You can argue that
      16   were a student at IU for COVID that they required        16   it took a long time because there were a lot of
      17   you to have, how were those tests performed?             17   people in the lines, yet I had to walk there.
      18      A. They were a spit test where you would              18   Testing facilities were not generally close to my
      19   spit in a vial up to a certain line and then you         19   dorm.
      20   would seal it, sanitize it and deposit it in the         20       Q. Did you get to choose when you got
      21   tray after injecting a solution that I don't             21   tested?
      22   remember what it was.                                    22       A. I did.
      23      Q. So, nothing for those tests, if I                  23       Q. Other than taking up time, any other
      24   understand them correctly, nothing goes like into        24   harm that you experienced as a result of being


                                                                                      8 (Pages 29 to 32)
USDC IN/ND case 1:21-cv-00238-DRL-SLC document 31-21 filed 07/12/21 page 9 of 16
                                                  Page 33                                                         Page 34
       1   COVID tested at IU last semester?                      1   person without being vaccinated, correct?
       2        A. Nope.                                          2      A. Correct.
       3        Q. Or last year I should say. Last school         3      Q. There are also allegations in the
       4   year.                                                  4   Complaint about, what it says, "extra requirements
       5        A. Still no.                                      5   of masks and testing applied to him." That's you.
       6        Q. You had -- sorry. What did you say?            6   "He" -- and you can look at this document if it
       7        A. I said still no, just to clarify.              7   would help you.
       8               (Clarification requested by the            8           "He objects to these extra requirements
       9                reporter.)                                9   given their unreasonableness and the extremely
      10   BY THE WITNESS:                                       10   minimal risk of COVID to those in his age group."
      11        A. Still no, I have not.                         11      MS. SIEBERT: Anne, I'm sorry. Can I
      12   BY MS. RICCHIUTO:                                     12   interrupt?
      13        Q. Ryan, the Complaint in this lawsuit, and      13      MS. RICCHIUTO: Yes.
      14   I'm happy to show it to you if you'd like to see      14      MS. SIEBERT: I don't see that exhibit.
      15   it, it alleges that you have a sincerely held         15      MS. RICCHIUTO: I didn't mark it, but I can.
      16   religious objection to receiving the COVID vaccine.   16   BY MS. RICCHIUTO:
      17   Is that accurate?                                     17      Q. Ryan, would you like to see it?
      18        A. That is accurate, yes.                        18      MS. SIEBERT: Would you mind just so he can
      19        Q. And you have been granted a religious         19   pull it up.
      20   exemption from taking the vaccine to attend class     20      MS. RICCHIUTO: Yes.
      21   at IU. Is that correct?                               21      MS. SIEBERT: Ryan, after she does this, you
      22        A. I have, correct.                              22   may just have to hit refresh and then another
      23        Q. So, you understand that that means that       23   exhibit should pop up that you could open.
      24   you may move to Bloomington and attend classes in     24      MS. RICCHIUTO: And that will be Exhibit 2,


                                                  Page 35                                                         Page 36
       1   and that will be the Complaint.                        1         Q. Okay. What are your objections to masks
       2              (WHEREUPON, Klaassen Deposition             2   and testing at IU?
       3               Exhibit No. 2 was marked for               3         A. For the objection to masking, it
       4               identification: Verified Complaint         4   would -- to me, it would be equivalent to putting a
       5               for Declaratory and Injunctive             5   mark on me because I would be one of the only --
       6               Relief.)                                   6   not one of the only.
       7   BY MS. RICCHIUTO:                                      7            I would be one of the minority of people
       8       Q. And we will want to look at -- you can          8   wearing masks, and that would -- that would bring
       9   look at any part of it that you want to, Ryan. I       9   in a possibility of being discriminated against
      10   will tell you that the paragraphs that I'm looking    10   because I have to wear a mask and that would let
      11   at that are specifically about you are on page 40,    11   people know that I have not been vaccinated.
      12   and they are paragraphs 180 and 181.                  12         Q. How would it let people know that?
      13           You've seen this document before, I           13         A. I have a very unique physical signature
      14   gather?                                               14   on my face.
      15       A. I have.                                        15         Q. Well, but IU doesn't have a prohibition
      16       Q. So, we just talked about the facts that        16   on people who are vaccinated wearing a mask, does
      17   are contained in paragraph 180, that you have an      17   it?
      18   exemption for the vaccine; and then the paragraph I   18         A. It does not.
      19   was reading from is 181, that you object generally    19         Q. So, you can't tell by looking at
      20   to the extra requirements of masks and testing.       20   someone, at Bloomington or anywhere, who is wearing
      21           Are the objections that you have to           21   a mask whether they have or haven't been
      22   masking and testing, are those religious              22   vaccinated, can you?
      23   objections?                                           23         A. People like to assume.
      24       A. They're not.                                   24         Q. What people?



                                                                                       9 (Pages 33 to 36)
USDC IN/ND case 1:21-cv-00238-DRL-SLC document 31-21 filed 07/12/21 page 10 of 16
                                                  Page 37                                                    Page 38
       1      A. Human race.                                      1   member in a really high risk category. Is that
       2      Q. So, do I understand you to be testifying         2   also a fair assumption when you see somebody
       3   that you believe that if you wear a mask in            3   wearing a mask?
       4   Bloomington that people will assume that you're not    4       A. Can you repeat that?
       5   vaccinated?                                            5       Q. I'm trying to think of other reasons. I
       6      A. That is what I believe.                          6   think your testimony seems to be that everyone who
       7      Q. And then I think you said that there's a         7   sees you is going to assume that you're not
       8   possibility of what?                                   8   vaccinated. Is that your belief?
       9      A. Discrimination.                                  9       A. Not everybody who sees me will assume I
      10      Q. By whom?                                        10   am not vaccinated, but some people will most
      11      A. Those who assume that I am not                  11   likely; and there is a risk that goes with that
      12   vaccinated, correctly so, and that I may be           12   that I may be harassed because of it.
      13   harassed as a result.                                 13       Q. Why would someone harass you for not
      14      Q. Why would people assume that you're not         14   being vaccinated?
      15   vaccinated?                                           15       A. There have been instances of people -- I
      16      A. Because I have a mask on and most of the        16   can -- I don't recall specifically, but there have
      17   people who have masks on -- I can't assume that.      17   been instances of people who have been harassed
      18   But people with masks on at IU in the fall may be     18   because of not being vaccinated.
      19   assumed to not have the vaccine.                      19           And there -- and there are some people
      20      Q. May be assumed by whom?                         20   that believe everybody needs to be vaccinated and
      21      A. Anybody on an IU campus at any moment in        21   are willing to harass people and annoy the heck out
      22   time.                                                 22   of them until they get it.
      23      Q. Okay. And that you also may be assumed          23       Q. Do you think it's fair, Ryan, that there
      24   to be somebody who's vaccinated but has a family      24   are also some people that believe that nobody


                                                  Page 39                                                    Page 40
       1   should be vaccinated?                                  1   professors or the person at the lunch counter or
       2      A. I think that is a fair assumption, yes.          2   who are you concerned is going to harass you for
       3      Q. And that it's possible that those people         3   wearing a mask?
       4   could harass other people who have been vaccinated?    4       A. I am not concerned they are going to
       5      A. I suppose that is true, yes.                     5   harass me for wearing a mask. I am concerned they
       6      Q. When you said that you're aware of               6   are going to harass me because I am not vaccinated
       7   instances of people that have been harassed, are       7   and they assume that I am not vaccinated.
       8   those personal experiences that you've had?            8       Q. Okay. Thank you for that clarification.
       9      A. They are not.                                    9           Who are you concerned could do that?
      10      Q. Are they people that you know of                10       A. I am concerned professors may do that.
      11   personally?                                           11   I am concerned that some students may do that as
      12      A. They are not.                                   12   well and possibly other staff.
      13      Q. What are the instances -- where is the          13       Q. Is there a difference in your mind
      14   information coming from in terms of instances of      14   between -- I think you said discrimination and
      15   people that have been harassed for not being          15   harassment. Are those different or the same to
      16   vaccinated?                                           16   you?
      17      A. This is mostly things that I see online         17       A. They are different but could be linked
      18   while I'm perusing the World Wide Web.                18   together in some instances.
      19      Q. Social media or something else?                 19       Q. What kind of discrimination are you
      20      A. Social media. I would like to say news          20   concerned that you might experience from not being
      21   media as well, but I cannot say for sure on the       21   vaccinated?
      22   news media.                                           22       A. Professors, albeit they shouldn't, might
      23      Q. Who are you concerned is going to harass        23   slip in a bad grade here or there on a paper that
      24   you, Ryan? Not like their name, Joe. But like         24   they grade. Students -- that would be


                                                                                 10 (Pages 37 to 40)
USDC IN/ND case 1:21-cv-00238-DRL-SLC document 31-21 filed 07/12/21 page 11 of 16
                                                           Page 41                                              Page 42
        1    discriminatory.                                          1   August if this injunction is not granted?
        2           Students might physically, emotionally            2       A. I am unsure about that.
        3    and on social media harass me for not being              3       Q. What does it depend on?
        4    vaccinated. And the same for students goes for           4       A. I'd have to discuss it with my family on
        5    other staff and even professors as well.                 5   what I might do.
        6        Q. Were you subject to any discrimination            6       Q. Are you registered for classes? I think
        7    or harassment last year at Bloomington related to        7   you said yes, right?
        8    COVID precautions?                                       8       A. Yes, I am registered for classes.
        9        A. I was not.                                        9       Q. And you've got an apartment or some kind
       10        Q. Why do you have a concern that that              10   of lease, right?
       11    would happen this year?                                 11       A. Correct.
       12        A. That is because much less people on              12       Q. Are you considering withdrawing from IU
       13    campus will be wearing masks, classes will be --        13   if this injunction is not granted?
       14    classes can be in person and will mostly be in          14       A. I am considering that.
       15    person, so you will have face to face with              15       Q. If you did withdraw from IU, what would
       16    professors, students alike, whether you make            16   you do instead?
       17    friends with them or enemies.                           17       A. Since it is a bit late to be
       18        Q. Anything else?                                   18   transferring schools, at least in -- from my view,
       19        A. No.                                              19   from my point of view, I would find a job and work
       20        Q. Is there any other harm that you believe         20   until the next school year comes or maybe semester
       21    you will experience if you wear a mask and have         21   and transfer to another school.
       22    COVID tests this fall at Bloomington?                   22       Q. Would that be a school that doesn't
       23        A. No.                                              23   require masking or testing?
       24        Q. What are your plans with respect to              24       A. Or the vaccine.


                                                           Page 43                                              Page 44
       1       Q. Are you aware of schools that don't                 1   have questions for you, and then I'll warn you if
       2    require any combination of those things?                  2   she does, I probably do. And it's a whole thing.
       3       A. I am.                                               3          We never tell anybody to expect it,
       4       Q. Can you give me an example?                         4   Melena, but we just keep going.
       5       A. Hillsdale College does not require the              5       MS. SIEBERT: I know. Surprise.
       6    vaccine, masking or asymptomatic testing.                 6          Ryan, I do just have a couple
       7       Q. So, is that something you've looked                 7   follow-ups, and then we'll see where we go from
       8    into, other options?                                      8   there.
       9       A. My family and I have been looking into a            9                 EXAMINATION
      10    few other options, yes.                                  10   BY MS. SIEBERT:
      11       Q. But you might -- you might still go to             11       Q. First, do you still have the Complaint
      12    Bloomington as planned this fall, is that right?         12   up in front of you, Ryan?
      13       A. That all depends on the injunction and             13       A. I do, yes.
      14    the outcome.                                             14       Q. When you look at paragraphs 180 and 181,
      15       Q. Well, if it's -- if your injunction is             15   are the facts that are stated in there in regards
      16    granted, I assume you're going. Is that fair?            16   to you, are they accurate?
      17       A. That is the plan.                                  17       A. They are.
      18       Q. Okay. And if the injunction is denied,             18       Q. Do you recall looking either at these
      19    it sounds like you might go and you might not. You       19   specific paragraphs or discussing about the facts
      20    just don't know yet?                                     20   in those paragraphs before this Complaint was
      21       A. Correct.                                           21   filed?
      22       MS. RICCHIUTO: Just give me one second, Ryan.         22       A. I do.
      23           I think that can be all the questions             23       Q. Okay. So, I'd like you, if you could,
      24    that I have for now, Mr. Klaassen. Melena might          24   to turn back to the verification page, which was


                                                                                    11 (Pages 41 to 44)
USDC IN/ND case 1:21-cv-00238-DRL-SLC document 31-21 filed 07/12/21 page 12 of 16
                                                  Page 45                                                    Page 46
       1   Exhibit 1.                                             1   were told what they were. Clarify for me what
       2       A. Yep.                                            2   happened there.
       3       Q. Okay. And I just -- I want to clarify;          3      A. My parents had read the document over a
       4   and if this is inaccurate, please just let me know.    4   few times at that point and they had discussed with
       5           Paragraph 3 of the verification, how I         5   me what it meant for me and what I was -- what --
       6   interpret this is that you're verifying that the       6   what went into the suit.
       7   factual statements in the Complaint that concerned     7      Q. Okay. So, you were comfortable at that
       8   you are true and correct?                              8   point that you could verify that those facts were
       9       A. Um-hmm.                                         9   true?
      10       Q. Okay. So, did you review those facts           10      A. That is correct.
      11   that were in the Complaint before you signed this     11      Q. Okay. All right.
      12   verification form?                                    12      MS. SIEBERT: And bless you, Anne. I saw you
      13       A. I did.                                         13   sneeze again.
      14       Q. Okay. So, earlier when you testified           14   BY MS. SIEBERT:
      15   that you did not read the Complaint before it was     15      Q. Okay. I just wanted to clarify that.
      16   filed, what did you mean by that?                     16   Thank you, Ryan.
      17       A. I didn't personally read it, but both my       17          Anne had asked you earlier about what
      18   parents -- my parents had read it and had talked      18   kind of harms you might have from the masks. Do
      19   with me about it.                                     19   you recall her asking you that, from wearing a
      20       Q. Okay. But you did read the facts that          20   mask?
      21   regarded you?                                         21      A. I do.
      22       A. I did not physically read them before I        22      Q. Okay. Do you think you would suffer any
      23   signed.                                               23   psychological harms from wearing the mask?
      24       Q. Okay. But you knew what they -- you            24      MS. RICCHIUTO: Objection; leading.


                                                  Page 47                                                    Page 48
       1   BY THE WITNESS:                                        1   play an instrument and I can't do that with a mask
       2       A. I do think that is a possibility.               2   on. Or it -- let me clarify. It impairs my
       3   BY MS. SIEBERT:                                        3   ability to play.
       4       Q. Could you describe those or what the            4       Q. What do you play?
       5   possibilities might be there?                          5       A. I play the trumpet.
       6       A. Well, the biggest thing that comes to           6       Q. That was what my husband played. We met
       7   mind is having trouble making social connections       7   in marching band in college. So, you are talking
       8   with professors and students and staff down at IU.     8   to a former band geek here. So, good for you.
       9   It might become a barrier -- it might impose a         9           How does that even work? Is there an
      10   barrier between me and making connections.            10   exception? Do you play the trumpet through --
      11       Q. Okay. I believe you testified that most        11   through the mask?
      12   of your classes that you're signed up for are         12       A. Well, for what we did for the fall of
      13   scheduled to be in person. Is that true?              13   2020 is we started off by using those disposable
      14       A. That is correct.                               14   masks, not the fabric ones.
      15       Q. For this fall semester?                        15       Q. Okay.
      16       A. That is correct.                               16       A. That -- and we would cut a slit into the
      17       Q. How do you think wearing a mask would          17   middle of them and put our trumpet through them.
      18   impact in-person classes for you personally?          18   It didn't seem very effective.
      19       A. Well, having to wear a mask inside             19       Q. So -- I'm sorry. So, the -- was it --
      20   brings about the possibility of discriminations and   20   I'm so sorry.
      21   harassments that I had put forth beforehand.          21           So, is it your understanding that the
      22          But one class specifically that I am           22   point of a face mask during the pandemic is that
      23   taking, marching band, that would have a huge         23   they are supposed to slow the spread of a
      24   impact on what I could do because I would have to     24   respiratory virus?


                                                                                 12 (Pages 45 to 48)
USDC IN/ND case 1:21-cv-00238-DRL-SLC document 31-21 filed 07/12/21 page 13 of 16
                                                      Page 49                                                      Page 50
       1      A. That is what has been told.                      1   your observations are the culture and attitude on
       2      Q. Okay. Do you think that cutting the              2   IU's campus about -- toward people who don't want
       3   slit in a face mask lessens the effectiveness of a     3   to wear a mask?
       4   face mask in spreading -- a potential spread of a      4      A. In general, it -- it's kind of -- it's a
       5   respiratory virus?                                     5   split decision.
       6      A. Pretty much so.                                  6          There are people who -- there are people
       7      Q. Okay. Over the past year, have you had           7   who absolutely rebuke anyone who doesn't -- or they
       8   conversations with people about COVID in general at    8   did in the 2020-2021 school year. There are people
       9   IU?                                                    9   that would absolutely rebuke anyone who didn't wear
      10      A. I have.                                         10   a mask anywhere, even if it was outside by
      11      Q. Okay. That was an assumption I think we         11   yourself. There were certainly people who would do
      12   can make about everyone, but just thought I'd ask.    12   that. And there were people who would do the same
      13           What would you say in general from your       13   thing if you did wear a mask outside.
      14   observation is the culture and attitude on IU's       14          But I think as we come into this
      15   campus toward people who might share similar          15   2021-2022 school year, one side of those, which is
      16   beliefs to you or to your beliefs about COVID and     16   the side of -- I'm sorry. I'm trying to think this
      17   the masking effectiveness and the vaccines and all    17   through in my own head right now.
      18   of that?                                              18      Q. Please, take your time. You're fine.
      19      MS. RICCHIUTO: Object to form, vague,              19      A. I think the side of the spectrum where
      20   compound.                                             20   people would rebuke you for anything if you did
      21   BY MS. SIEBERT:                                       21   anything without a mask at all would -- I -- I
      22      Q. Okay. Let me try and make that a better         22   firmly believe that they would come down on the
      23   question, Ryan.                                       23   people who don't have their vaccines and would
      24           In general what would you say based upon      24   harass and discriminate against them in the same


                                                      Page 51                                                      Page 52
       1   manner.                                                1   vaccine will be looked down upon?
       2      Q. Do you have any problem with people who          2       MS. RICCHIUTO: Object to form.
       3   choose to take the vaccine?                            3   BY THE WITNESS:
       4      A. I have no issue. I have no quarrel with          4       A. I have seen some notions that might lead
       5   anybody who decides to take it.                        5   you to think that, yes.
       6      Q. Have you had any conversations or                6   BY MS. SIEBERT:
       7   observed a culture on IU specifically over the past    7       Q. Can you tell me a little bit more about
       8   school year that leads you to believe that people      8   that?
       9   who choose to take the vaccine would be looked down    9       A. Specifically in the marching band, the
      10   upon?                                                 10   Marching Hundred that I took part in last fall,
      11      MS. RICCHIUTO: Object to form.                     11   fall of 2020, there was a lot of -- there's a lot
      12   BY THE WITNESS:                                       12   of hesitancy to do anything without a mask on. We
      13      A. Can you repeat that, please?                    13   all had to completely change the way they've done
      14   BY MS. SIEBERT:                                       14   things in the past just to be able to do what we
      15      Q. Have you observed anything -- I may be          15   were doing.
      16   rephrasing this.                                      16           And I know there have been some
      17           Over the past year on IU's campus, have       17   interactions within the instrumental groups that --
      18   you observed anything that would lead you to          18   of a person harassing someone or voicing their
      19   believe that people who choose to take the COVID      19   opinion upon them saying that they don't want to
      20   vaccine will be looked down upon?                     20   take the vaccine.
      21      A. Not to my recollection.                         21       Q. Just out of curiosity, were you guys
      22      Q. Have you observed anything on IU's              22   able to march last year during halftime at football
      23   campus over the past year that leads you to believe   23   games?
      24   that people who choose or refuse to take the          24       A. During halftime, no. We recorded our


                                                                                  13 (Pages 49 to 52)
USDC IN/ND case 1:21-cv-00238-DRL-SLC document 31-21 filed 07/12/21 page 14 of 16
                                                  Page 53                                                    Page 54
       1   halftime shows.                                        1   were facing at that point in the pandemic.
       2       Q. Okay. And then did they just play them          2       Q. Let me ask it a different way.
       3   on like the Jumbotron or whatever during football      3           I think you said something about they
       4   games?                                                 4   changed the way that things were done with respect
       5       A. I never got to see it on there. So, I           5   to band. Is that right?
       6   really don't know.                                     6       A. That is correct.
       7       MS. SIEBERT: Okay. All right. I don't have         7       Q. Were there any changes that were made to
       8   any other non-band-related questions. So --            8   the way that things are done that were not
       9       MS. RICCHIUTO: I just have a couple, and two       9   attributable to just the existence of the pandemic
      10   of them are band-related, so I'll start with those.   10   generally?
      11             FURTHER EXAMINATION                         11       A. It could be -- it -- it depends on
      12   BY MS. RICCHIUTO:                                     12   everybody's opinion. It could be argued that there
      13       Q. It sounds to me, Ryan, like there were a       13   were some changes that were attributed -- not
      14   bunch of changes last year to the way that -- the     14   attributed to the pandemic, but you could argue the
      15   way that marching band typically would operate.       15   opposite way as well.
      16   Does that sound accurate?                             16       Q. Was band the only thing that changed for
      17       A. That does sound accurate.                      17   you during the pandemic or did you experience
      18       Q. Do you attribute those changes to              18   changes to other aspects of your life that you were
      19   anything except for an unprecedented pandemic that    19   used to?
      20   we were all trying to work through the best we        20       A. Classes that I was taking became all
      21   could?                                                21   online, which is a form of teaching that I do not
      22       A. I believe that the choices that were           22   like at all.
      23   made were -- some of the choices that were made to    23           Band didn't change for me because I had
      24   prepare for that were unprecedented with what we      24   never participated in the Marching Hundred before


                                                  Page 55                                                    Page 56
       1   as an incoming freshman at that point. But it was      1   registration whether you had been vaccinated?
       2   a change from what had happened in the past,           2       A. As I said, I don't recall.
       3   attested to by other members of the band that I had    3       Q. Has anybody contacted you on behalf of
       4   talked to and gotten to know.                          4   the band and said that you will not be able to
       5           More of my life was spent at home during       5   participate in the band if you do not get
       6   the early stages of the pandemic. I became less        6   vaccinated?
       7   active.                                                7       A. Nobody has contacted me from the band
       8           Marching band that I did in my high            8   and said that.
       9   school did change. We didn't do any parades, and       9       Q. Okay. You talked about a concern that
      10   we -- the Indiana State fair ended up being           10   wearing a mask could be a barrier to making
      11   canceled. So, we could not participate in the Band    11   connections with others I think you said. Do you
      12   Day competition there as well. That was canceled      12   remember saying that to Melena?
      13   partway through our marching band season.             13       A. I do recall saying something similar.
      14       Q. And those differences that you                 14       Q. Okay. Last year when you were on campus
      15   experienced last year, those are all attributable     15   and you had to wear a mask, was that a barrier to
      16   to the existence of the pandemic, correct?            16   making connections with others?
      17       A. Correct.                                       17       A. It was not because we all had to. We
      18       Q. You said you were planning to take             18   all had to wear masks.
      19   marching band again this fall. When you registered    19       Q. So, you believe that your experience
      20   for that class, were you asked whether you had been   20   wearing a mask this fall will be different from
      21   or would be vaccinated before class starts?           21   your experience wearing a mask last fall. Is that
      22       A. I don't recall.                                22   correct?
      23       Q. You think you might have been asked            23       A. That is correct.
      24   specifically in connection with your band             24       MS. RICCHIUTO: I think that's all the


                                                                                 14 (Pages 53 to 56)
USDC IN/ND case 1:21-cv-00238-DRL-SLC document 31-21 filed 07/12/21 page 15 of 16
                                                  Page 57                                                             Page 58
       1   questions that I have.                                 1
                                                                          I, CORINNE T. MARUT, C.S.R. No. 84-1968,
       2      MS. SIEBERT: I don't have any more either.          2   Registered Professional Reporter and Certified
       3           (Time noted: 7:43 p.m.)                            Shorthand Reporter, do hereby certify:
                                                                  3           That previous to the commencement of the
       4         FURTHER DEPONENT SAITH NAUGHT                        examination of the witness, the witness was duly
                                                                  4   sworn to testify the whole truth concerning the
       5                                                              matters herein;
       6                                                          5           That the foregoing deposition transcript
                                                                      was reported stenographically by me, was thereafter
       7                                                          6   reduced to typewriting under my personal direction
                                                                      and constitutes a true record of the testimony
       8                                                          7   given and the proceedings had;
       9                                                                      That the said deposition was taken
                                                                  8   before me at the time and place specified;
      10                                                                      That the reading and signing by the
      11                                                          9   witness of the deposition transcript was agreed
                                                                      upon as stated herein;
      12                                                         10           That I am not a relative or employee or
                                                                      attorney or counsel, nor a relative or employee of
      13                                                         11   such attorney or counsel for any of the parties
      14                                                              hereto, nor interested directly or indirectly in
                                                                 12   the outcome of this action.
      15                                                         13
      16                                                                    __________________________________
                                                                 14         CORINNE T. MARUT, Certified Reporter
      17                                                         15
                                                                               (The foregoing certification of this
      18                                                         16   transcript does not apply to any
      19                                                              reproduction of the same by any means, unless under
                                                                 17   the direct control and/or supervision of the
      20                                                              certifying reporter.)
                                                                 18
      21                                                         19
      22                                                         20
                                                                 21
      23                                                         22
                                                                 23
      24                                                         24


                                                  Page 59                                                             Page 60
       1           INSTRUCTIONS TO WITNESS                        1                 - - - - - -
       2                                                                             ERRATA
       3            Please read your deposition over              2                 - - - - - -
       4   carefully and make any necessary corrections. You      3
       5   should state the reason in the appropriate space on    4    PAGE LINE CHANGE
       6   the errata sheet for any corrections that are made.    5    ____ ____ ____________________________
       7            After doing so, please sign the errata        6         REASON: ____________________________
       8   sheet and date it.
                                                                  7    ____ ____ ____________________________
                                                                  8         REASON: ____________________________
       9            You are signing same subject to the
                                                                  9    ____ ____ ____________________________
      10   changes you have noted on the errata sheet, which
                                                                 10         REASON: ____________________________
      11   will be attached to your deposition.
                                                                 11    ____ ____ ____________________________
      12            It is imperative that you return the
                                                                 12         REASON: ____________________________
      13   original errata sheet to the deposing attorney
                                                                 13    ____ ____ ____________________________
      14   within thirty (30) days of receipt of the
                                                                 14         REASON: ____________________________
      15   deposition transcript by you. If you fail to do       15    ____ ____ ____________________________
      16   so, the deposition transcript may be deemed to be     16         REASON: ____________________________
      17   accurate and may be used in court.                    17    ____ ____ ____________________________
      18                                                         18         REASON: ____________________________
      19                                                         19    ____ ____ ____________________________
      20                                                         20         REASON: ____________________________
      21                                                         21    ____ ____ ____________________________
      22                                                         22         REASON: ____________________________
      23                                                         23    ____ ____ ____________________________
      24                                                         24         REASON: ____________________________


                                                                                     15 (Pages 57 to 60)
USDC IN/ND case 1:21-cv-00238-DRL-SLC document 31-21 filed 07/12/21 page 16 of 16
                                                          Page 61                                    Page 62
       1          UNITED STATES DISTRICT COURT                       1             LAWYER'S NOTES
                  NORTHERN DISTRICT OF INDIANA
       2           FORT WAYNE DIVISION                               2   PAGE LINE
       3                                                             3   ____ ____ ____________________________
           RYAN KLAASSEN, et al.,         )
       4                     )                                       4   ____ ____ ____________________________
                  Plaintiffs, )
       5                     ) CASE NO.
                                                                     5   ____ ____ ____________________________
             -vs-              ) 1:21-cv-00238                       6   ____ ____ ____________________________
       6                     )
           THE TRUSTEES OF INDIANA            )                      7   ____ ____ ____________________________
       7   UNIVERSITY,               )                               8   ____ ____ ____________________________
                             )
       8          Defendant.      )                                  9   ____ ____ ____________________________
       9                                                            10   ____ ____ ____________________________
                        AFFIDAVIT
      10                                                            11   ____ ____ ____________________________
                   I, RYAN KLAASSEN, the undersigned
      11   affiant, being first duly sworn, on oath say that
                                                                    12   ____ ____ ____________________________
           the testimony given at my deposition at the time         13   ____ ____ ____________________________
      12   and place aforesaid is the truth, the whole truth,
           and nothing but the truth, and that I have read the      14   ____ ____ ____________________________
      13   foregoing transcript consisting of Pages 1 to 62         15   ____ ____ ____________________________
           inclusive, and do subscribe and make oath that the
      14   same is a true, correct, and complete transcript of      16   ____ ____ ____________________________
           my deposition so given as aforesaid, and includes        17   ____ ____ ____________________________
      15   changes, if any, so made by me.
      16             FURTHER AFFIANT SAITH NAUGHT.                  18   ____ ____ ____________________________
      17
                       _____________________________
                                                                    19   ____ ____ ____________________________
      18                                                            20   ____ ____ ____________________________
                       AFFIANT, RYAN KLAASSEN
      19                                                            21   ____ ____ ____________________________
      20   SUBSCRIBED AND SWORN TO before me                        22   ____ ____ ____________________________
      21   this day of   , A.D. 20 .
      22   _____________________________________                    23   ____ ____ ____________________________
      23   Notary Public                                            24   ____ ____ ____________________________
      24




                                                                                16 (Pages 61 to 62)
